Quilman, J.
When counsel goes to trial without the presence of the defendant, but makes no motion for a continuance and does not suggest his desire to have his client present at the trial, it will not require the granting of a new trial. This is true even though the defendant contends he possesses evidence which would have brought the trial to a different conclusion. “There is full power on the part of the counsel to represent the client, and it is just the same as if the client were there in person.” *375Williams v. Simmons, 79 Ga. 649, 654 (7 S. E. 133). The trial judge did not err in overruling the motion for a new trial. Denmond v. Hillyer, 129 Ga. 698 (59 S. E. 806); McAnally v. Bank of Abbeville, 22 Ga. App. 178 (95 S. E. 737).
Decided February 15, 1956.
H. H. Elders, for plaintiff in error.
J. Max Cheney, contra.

Judgment affirmed.


Nichols, J., concurs. Felton, C. J., concurs in the judgment.